Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the filing of 7-25-2022. Claims 1-2 and 4-22 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MBTA, “Riding the T>Bikes on the T” 6-29-2016 8 pages (“MBTA”) in view of Byun (20180141603 A1), Yamashita et al. (“Yamashita” 20180091604 A1) and Won (20100121661 A1).

Claim 1: MBTA discloses a method comprising: the vehicle to transport the user and a bicycle of the user from a first location to a second location, the bicycle having a space on a bicycle rack of the vehicle (Page 2, Special commuter Rail Bike Coach); 
the bicycle rack disposed in an interior of the vehicle, the bicycle rack including storage for a plurality of bicycles
MBTA further provides bike rack inside the mode of transportation and a plurality of racks (Page 2, Special commuter Rail Bike Coach).
MBTA discloses recording a serial number of the bicycle (MBTA: Page 5 first tab; register bicycle serial number); and
However MBTA may not explicitly disclose requesting a vehicle identification number of a bicycle from the user via a portable device; determining the bicycle is compatible with the transportation service based on the vehicle identification number. Byun is provided because it discloses a transportation access service which utilizes a mobile device (Paragraph 47) to give requested information about the user and a registered bicycle (Paragraph 45) to ensure access is appropriate (compatible) (Paragraphs 36-37, 45, 47). The combination of references can provide requested information of the bike such as serial number recorded in MBTA.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique for a device ready for improvement and provide identification information and confirmation of access into the capabilities of MBTA. One would have been motivated to provide the functionality because it expands system services and ensures more secure access for a better user experience. 
MBTA may not explicitly disclose the aspect of reserving a seat for the user in a vehicle and the bicycle having a reserved space. Yamashita is provided because it discloses a reservation service that allows a user to reserve a space and a configuration request (i.e. bike rack)(Paragraphs 15-17, 33, 65 and 75). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique for a device ready for improvement and provide reservation services for items including a bike rack in MBTA. One would have been motivated to provide the functionality because it expands system services that allow for a better user experience. 
The modified MBTA allows a user to access a transportation service via a portable device (Yamashita: Paragraphs 11, 20 and 17); however to further disclose verifying registration of a user of a transportation service Won is provided. 
Won discloses a reservation service that allows a user to register and verify registration in order to reserve a seat for traveling (Paragraph 58). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique for a device ready for improvement to provide reservation services in order to expand the capability found in MBTA. One would have been motivated to provide the functionality because it expands system services and can ensure access that allows for a better user experience. 
Claim 2: MBTA, Byun, Yamashita and Won disclose a method as described in claim 1 further comprising determining a location of the user and notifying the user of a nearest pickup location and a time of departure from the nearest pickup location (Yamashita: Paragraphs 34, 46, 59 and 67). 
Claim 4: MBTA, Byun, Yamashita and Won disclose a method as described in claim 1, further including registering the user by requesting a password or a fingerprint associated with the user (Won: Paragraphs 53 and 58; password registration). 
Claim 5: MBTA, Byun, Yamashita and Won disclose a method as described in claim 4, wherein verifying the registration of the user includes requesting the password or the fingerprint associated with the user (Won: Paragraphs 53 and 58; password verification). 
Claim 6: MBTA, Byun, Yamashita and Won disclose a method as described in claim 1 further comprising collecting a subscription fee from the user on a predetermined schedule (Won: Paragraph 33; pricing engine). 
Claim 7: MBTA, Byun, Yamashita and Won disclose a method as described in claim 1 further comprising verifying arrival of the user at the first location and the second location via the portable device (Won: Paragraph 50). It is well established that both the driver and requesting user are provided with arrival information (Won: Paragraph 67).
Claims 8 and 13 are similar in scope to claim 1 and therefore rejected under the same rationale. 
Regarding registering a user (Won: Paragraph 58)
Regarding a vehicle identification number of the bicycle (MBTA: Page 5 first tab; register bicycle serial number)
Regarding registering bike and determine compatibility (Byun: Paragraphs 36-37, 45, 47) 

Claim 9: MBTA, Byun, Yamashita and Won disclose a machine-readable instructions of claim 8, wherein the instructions, when executed, further cause the processor to collect a registration fee and a subscription fee from the passenger (MBTA: Page 3; “Pedal & Park Bike Parking Facilities” Won: Paragraph 33; pricing engine). It is obvious that different pricing schemes can be established. 
Claim 10: MBTA, Byun, Yamashita and Won disclose a machine-readable instructions of claim 8, wherein the instructions, when executed, further cause the processor to verify an identity of the passenger prior to reserving the seat in the vehicle (Won: Paragraphs 49, 53 and 58; authorization capability; Yamashita: Paragraphs 17 and 19; reserve seat in automobile). 
Claim 11: MBTA, Byun, Yamashita and Won disclose a machine-readable instructions of claim 8, wherein the instructions, when executed, further cause the processor to prompt the passenger to provide the destination location (Yamashita: Paragraphs 46, 50 and 58). 
Claim 12: MBTA, Byun, Yamashita and Won disclose a machine-readable instructions of claim 8, wherein the instructions, when executed, further cause the processor to provide the passenger with directions to the pickup location (Yamashita: Figure 4i and Paragraph 34; walking/rendezvous point). 
Claim 14: MBTA, Byun, Yamashita and Won disclose a system as described in claim 13, wherein the vehicle includes at least ten seats and at least ten spaces on the rack the bicycles (MBTA: Page 2 Special Commuter Rail Bike Coach; Image provides at least 10 seats and 10 rack spaces WMB: 10 spaces). 
Claim 15: MBTA, Byun, Yamashita and Won disclose a system as described in claim 13, wherein the at least one processor is to execute instructions to register the passenger to authorize the passenger to use the application to reserve the seat and the space (Won: Paragraphs 49 and 53; authorization capability). 
Claim 16: MBTA, Byun, Yamashita and Won disclose a system as described in claim 15, wherein the at least one processor is to execute instructions to request a vehicle identification number of the foldable bicycle to register the passenger (Won: Paragraphs 49 and 53; authorization capability and MBTA: Page 5 first tab; register bicycle serial number). 
Claim 17: MBTA, Byun, Yamashita and Won disclose a system as described in claim 15, wherein the at least one processor is to execute instructions to verify the passenger as an authorized passenger prior to enabling the passenger to reserve the seat and the space in the vehicle (Won: Paragraphs 49, 53 and 58; authorization capability and Yamashita: Paragraphs 17 and 19). 
Claim 18: MBTA, Byun, Yamashita and Won disclose a system as described in claim 17, wherein the at least one processor is to execute instructions to verify the passenger by requesting a password, code, or fingerprint of the passenger (Won: Paragraphs 53 and 58; password verification). 
Claim 19: MBTA, Byun, Yamashita and Won disclose a system as described in claim 13 further comprising a second portable device with a second application corresponding to a driver of the vehicle, at least one processor of the second portable device to execute instructions associated with the second application to receive notifications of passengers reserving seats and spaces on the rack (Yamashita: Figure 4i and Paragraph 34) It is well established that both the driver and requesting user are provided with arrival information (Won: Paragraph 67).
Claim 20: MBTA, Byun, Yamashita and Won disclose a system as described in claim 19, wherein the at least one processor of the second portable device is to execute instructions associated with the second application to confirm arrivals of the passengers to a location of the vehicle (Yamashita: Figure 4i and Paragraph 34). It is well established that both the driver and requesting user are provided with arrival information (Won: Paragraph 67).


Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over MBTA, “Riding the T>Bikes on the T” 6-29-2016 8 pages (“MBTA”) in view of Byun (20180141603 A1), Yamashita et al. (“Yamashita” 20180091604 A1) and Won (20100121661 A1) in further view of  https://www.wmblogistics.co.uk/a-juicy-couture-service-from-wmb-logistics/juicy2/ “WMB” July 23, 2015. 

Claim 21: MBTA, Byun, Yamashita and Won disclose a method as described in claim 1, but may not explicitly disclose wherein the bicycle rack includes two vertically stacked rows. 
WMB is provided because it discloses a vehicle with vertical stacked rows in an interior (Figure 1).

    PNG
    media_image1.png
    794
    1112
    media_image1.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique for a device ready for improvement to provide stacked interior bike racks within the modified MBTA. One would have been motivated to provide the functionality because it provides expanded storage capability that allows for better system efficiency. 

Claim 22 is similar in scope to claim 21 and therefore rejected under the same rationale. 


Response to Arguments
Applicant has provided amendments which change the scope and broaden the language of the previously allowed claims. Therefore additional consideration must be given and based on those interpretations a new rejection was provided. Byun is provided to teach a bike registration, along with a capability to check if a bike has access to a service. 












Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

20140337153 A1 “EXCHANGE OF INFORMATION ABOUT GEOGRAPHICAL LOCATIONS” TERZIDIS FIGURES 2-4

Applicant's amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178  
8-12-2022